







EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT is made effective as of June 7, 2011 (the “Effective
Date”).


BETWEEN:


GLOBAL INVESTORS SERVICES, INC., a corporation formed pursuant to the laws of
the State of Nevada and having an office for business located at 287 East 950
South, Orem, Utah 84058, (“Company”);


AND:


DR. JOSEPH J. LOURO, an individual having an address at 1800 Campbell Road,
Wall, New Jersey 07719 (“Employee”)


WHEREAS:


 
A.
The Company desires to fill the position of Chief Executive Officer (“CEO”).

 
B.
The Employee is willing to accept the position with all the duties, powers and
responsibilities as generally pertain to the office of Chief Executive Officer
of the Company.

 
C.
Company and Employee wish to enter into this Employment Agreement and desire
that Employee accept the position of CEO and employee will serve as Chief
Executive Officer of Company and Chairman of Board, pursuant to the terms and
conditions of this Agreement.



NOW THEREFORE THIS AGREEMENT WITNESSETH THAT in consideration of the promises
and the mutual covenants, agreements, representations and warranties contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Company and Employee hereby agree as follows:


ARTICLE 1
EMPLOYMENT


Company hereby states and confirms the engagement of Employee as Company’s Chief
Executive Officer and Chairman of the Board, and Employee hereby accepts such
employment by Company, for the “Term” (as defined in Article 3 below), upon the
terms and conditions set forth herein.
 
 
 

--------------------------------------------------------------------------------

 
 
- 2 -
 
 
ARTICLE 2
DUTIES


During the Term, Employee shall serve Company faithfully, diligently and to the
best of his ability, under the direction of the Board of Directors of Company
and shall use his best efforts to promote the interests and goodwill of Company
and any affiliates, successors, assigns, parent corporations, subsidiaries,
and/or future purchasers of Company. Employee shall render such services during
the Term at Company’s principal place of business or at such other place of
business as may be determined by the Board of Directors of Company, as Company
may from time to time reasonably require of him, and shall devote all of his
business time to the performance thereof. Employee shall have those duties and
powers as generally pertain to each of the offices of which he holds, as the
case may be, subject to the control of the Board of Directors. The precise
services and duties which Employee is obligated to perform hereunder may from
time to time be changed, amended, extended or curtailed by the Board of
Directors of Company, subject to Employee’s rights under Section 10.2 and
related sections below.


ARTICLE 3
TERM


The “Term” of this Agreement shall commence on the Effective Date and continue
thereafter for a term of three (3) years, as may be extended or earlier
terminated pursuant to the terms and conditions of this Agreement. The Term of
this Agreement shall automatically renew for successive three (3) year periods
unless, prior to the 90th calendar day preceding the expiration of the then
existing Term, either Company or Employee provides written notice to the other
that it elects not to renew the Term. Upon delivery of such notice, this
Agreement shall continue until expiration of the Term, whereupon this Agreement
shall terminate and neither party shall have any further obligation thereafter
arising under this Agreement, except as explicitly set forth herein to the
contrary.


ARTICLE 4
COMPENSATION


Salary


4.1           Company shall pay to Employee an initial annual base salary (the
“Salary”) of Three Hundred Thousand Dollars ($300,000), payable in equal
installments at the end of such regular payroll accounting periods as are
established by Company, or in such other installments upon which the parties
hereto shall mutually agree, and in accordance with Company’s usual payroll
procedures, but no less frequently than twice monthly.        Based on
performance criteria to be agreed upon between the Board of Directors and the
Employee at the beginning of each operating year and for the duration of the
term, which Salary shall be increased subject to performance criteria and to
Company’s Compensation Policies as recommended by the Board’s Compensation
Committee to the Board of Directors annually. The effective date of future
years' compensation changes are subject to the recommendations of the
Compensation Committee of the Board of Directors or the Board of Directors, as
applicable.
 
 
 

--------------------------------------------------------------------------------

 
 
- 3 -
 
 
Upon achievement of annual performance metrics, as agreed with the Board of
Directors at the beginning of the operating year, the base salary target
increase in the second and third years is to $400,000 and $500,000 respectively
subject to successful achievement of operating objectives as measured by annual
revenue, earnings and other business objectives and subject to approval by the
Board).


Equity Compensation


4.2           Employee shall receive the following equity compensation from
Company (collectively, the “Equity Compensation”) upon execution of this
Agreement:


 
(a)
an initial award of Twenty Million (20,000,000) restricted shares of common
stock of the Company,

 
(b)
performance based annual equity awards will be granted on the achievement of
improvements in the operating performance of the company as measured by revenue,
earnings and other business objectives set by the Board, as described herein,

 
(c)
in the Company’s 2012 fiscal year (ending March 31, 2012) and continuing in
fiscal 2013 and fiscal 2014, a performance award of restricted shares of common
stock will be granted based on the achievement of improvements in the company’s
operating financial condition, calculated as follows,

 
(d)
the restricted shares of common stock will be awarded based on the following
valuation method: each annual award will be valued in terms of the improved
operating financial condition of the company as agreed by the Board and the
award will be set at the rate of 20% of the 2012 stated annual financial
improvement convertible at $0.03/share, and continuing under the same
calculation method for each of the two subsequent fiscal years,

 
(e)
The total number of performance based restricted common shares to be awarded in
aggregate for the three fiscal years is capped at 55 million shares, exclusive
of the initial award 20 million shares. If the company’s improved financial
performance in the subject fiscal years is such that the total of 55 million
shares will have been earned before the end of the three year period, then the
aggregate earned equity incentive is awarded and is complete.



Bonus


4.3           In addition to the Salary and the Equity Compensation, Employee
shall be entitled to receive a performance based annual cash bonus equal to at
least 50% and up to 100% of the Salary, subject to the recommendations of the
Compensation Committee of the Board of Directors or the Board of Directors, as
applicable, based upon performance criteria to be agreed upon between the
Compensation Committee of the Board of Directors or the Board of Directors, as
applicable, and the Employee at the beginning of each operating year of the
Company during the Term.
 
 
 

--------------------------------------------------------------------------------

 
 
- 4 -

 
4.4           Employee shall also be entitled to receive incentive bonuses upon
the closing of strategic acquisitions, joint ventures or other strategic
transactions and/or relationships which are intended to accrue a significant
benefit to the Company, by the Company, as recommended by the Compensation
Committee of the Board of Directors or the Board of Directors, as applicable, to
be agreed upon between the Compensation Committee of the Board of Directors or
the Board of Directors, as applicable. Employee shall also be entitled to
receive a special bonus upon the closing of capital funding events, through
either public or private offerings, subject to approval by the Board.


Benefits


4.5           During the Term, Employee shall be entitled to participate in all
medical and other employee benefit plans, including vacation, sick leave, life
insurance, retirement accounts, vacation and holiday allowances and other
employee benefits provided by Company to similarly situated employees on terms
and conditions no less favorable than those offered to such employees (and no
less favorable to Employee than similar plans offered by Company to its
executive management). Such participation shall be subject to the terms of the
applicable plan documents, Company’s generally applicable policies, and the
discretion of the Board of Directors or any administrative or other committee
provided for in, or contemplated by, such plan.


Expense Reimbursement


4.6           Company shall reimburse Employee for reasonable and necessary
expenses incurred by him on behalf of Company in the performance of his duties
hereunder during the Term, including, without limitation, reimbursement for bona
fide travel and entertainment expenses in accordance with Company's then
customary policies, provided that such expenses are adequately documented.
 
ARTICLE 5
OTHER EMPLOYMENT


During the Term of this Agreement, Employee shall devote substantially all of
his business and professional time and effort, attention, knowledge, and skill
to the management, supervision and direction of Company’s business and affairs
as Employee’s highest professional priority. Except as provided below, Company
shall be entitled to all benefits, profits or other issues arising from or
incidental to all work, services and advice performed or provided by Employee.
Nothing in this Agreement shall preclude Employee from devoting reasonable
periods required for:


 
(a)
serving as a director or member of a committee of any organization or
corporation involving no conflict of interest with the interests of Company;

 
 
 

--------------------------------------------------------------------------------

 
 
- 5 -
 
  
 
(b)
serving as a consultant in his area of expertise (in areas other than in
connection with the business of Company), to government, industrial, and
academic panels where it does not conflict with the interests of Company; and



 
(c)
managing his personal investments or engaging in any other
non-competing  business; provided that such activities do not materially
interfere with the regular performance of his duties and responsibilities under
this Agreement.

 
ARTICLE 6
CONFIDENTIAL INFORMATION/ INVENTIONS


Confidential Information


6.1           Employee shall not, in any manner, for any reasons, either
directly or indirectly, divulge or communicate to any person, firm or
corporation, any confidential information concerning any matters not generally
known or otherwise made public by Company which affects or relates to Company’s
business, finances, marketing and/ or operations, research, development,
inventions, products, designs, plans, procedures, or other data (collectively,
“Confidential Information”) except in the ordinary course of business or as
required by applicable law. Without regard to whether any item of Confidential
Information is deemed or considered confidential, material, or important, the
parties hereto stipulate that as between them, to the extent such item is not
generally known, such item is important, material, and confidential and affects
the successful conduct of Company’s business and good will, and that any breach
of the terms of this Section 6.1 shall be a material and incurable breach of
this Agreement. Confidential Information shall not include: (i) information
obtained or which became known to Employee other than through his employment by
Company; (ii) information in the public domain at the time of the disclosure of
such information by Employee; (iii) information that Employee can document was
independently developed by Employee; and (iv) information that is disclosed by
Employee with the prior written consent of Company.


Documents


6.2           Employee further agrees that all documents and materials furnished
to Employee by Company and relating to Company’s business or prospective
business are and shall remain the exclusive property of Company. Employee shall
deliver all such documents and materials, uncopied, to Company upon demand
therefore and in any event upon expiration or earlier termination of this
Agreement. Any payment of sums due and owing to Employee by Company upon such
expiration or earlier termination shall be conditioned upon returning all such
documents and materials, and Employee expressly authorizes Company to withhold
any payments due and owing pending return of such documents and materials.
 
 
 

--------------------------------------------------------------------------------

 
 
- 6 -

 
Inventions


6.3           All ideas, inventions, and other developments or improvements
conceived or reduced to practice by Employee, alone or with others, during the
Term of this Agreement, whether or not during working hours, that are within the
scope of the business of Company or that relate to or result from any of
Company’s work or projects or the services provided by Employee to Company
pursuant to this Agreement, shall be the exclusive property of Company. Employee
agrees to assist Company, at Company’s expense, to obtain patents and copyrights
on any such ideas, inventions, writings, and other developments, and agrees to
execute all documents necessary to obtain such patents and copyrights in the
name of Company.


Conflicts of Interest


6.4           To ensure that Employee avoids situations that create an actual or
potential conflict between personal interests and those of the Company in
performing his duties, during the Term, Employee will promptly disclose to the
Board of Directors of the Company full information concerning any interest,
direct or indirect, of Employee (as owner, shareholder, partner, lender or other
investor, director, officer, employee, consultant or otherwise) or any member of
his immediate family in any business that is reasonably known to Employee to
purchase or otherwise obtain services or products from, or to sell or otherwise
provide services or products to, Company or to any of its suppliers or customers
and the Employee further agrees to adhere to any Conflict of Interest Policy
that may be adopted by the Board of Directors of the Company.


ARTICLE 7
COVENANT NOT TO COMPETE


Except as expressly permitted in Article 5 above, during the Term of this
Agreement, Employee shall not engage, without the prior consent of Company in
any of the following competitive activities: (a) engaging directly or indirectly
in any business or activity substantially similar to any business or activity
engaged in (or proposed to be engaged in as evidenced by documented discussions,
which discussions in the case of post-employment non-competition, must have
occurred prior to termination of Employee’s employment) by Company; (b) engaging
directly or indirectly in any business or activity competitive with any business
or activity engaged in (or proposed to be engaged in as evidenced by documented
discussions, which discussions in the case of post-employment non-competition,
must have occurred prior to termination of Employee’s employment) by Company;
(c) soliciting or taking away any employee, agent, representative, contractor,
supplier, vendor, customer, franchisee, lender or investor of Company, or
attempting to so solicit or take away; (d) interfering with any contractual or
other relationship between Company and any employee, agent, representative,
contractor, supplier, vendor, customer, franchisee, lender or investor; or (e)
using, for the benefit of any person or entity other than Company, any
Confidential Information of Company. The foregoing covenant prohibiting
competitive activities shall survive the termination of this Agreement and shall
extend, and shall remain enforceable against Employee, for the period of two (2)
years following the date this Agreement is terminated. In addition, during the
two (2) years period following such expiration or earlier termination, neither
party (including any affiliated of either party) shall make or cause to be made
any negative statement of any kind concerning the other party or its affiliates,
or their directors, officers or agents or employees.
 
 
 

--------------------------------------------------------------------------------

 
 
- 7 -
 

ARTICLE 8
SURVIVAL


Employee agrees that the provisions of Articles 6, 7 and 9 shall survive
expiration or earlier termination of this Agreement for any reasons, whether
voluntary or involuntary, with or without cause, and shall remain in full force
and effect thereafter.  Notwithstanding the foregoing, if this Agreement is
terminated upon the dissolution of Company, the filing of a petition in
bankruptcy by Company or upon an assignment for the benefit of creditors of the
assets of Company, Articles 6, 7 and 9 shall be of no further force or effect.


ARTICLE 9
INJUNCTIVE RELIEF


Employee acknowledges and agrees that the covenants and obligations of Employee
set forth in Articles 6 and 7 with respect to non-competition, non-solicitation,
confidentiality and Company’s property relate to special, unique and
extraordinary matters and that a violation of any of the terms of such covenants
and obligations will cause Company irreparable injury for which adequate
remedies are not available at law. Therefore, Employee agrees that Company shall
be entitled to an injunction, restraining order or such other equitable relief
(without the requirement to post bond) as a court of competent jurisdiction may
deem necessary or appropriate to restrain Employee from committing any violation
of the covenants and obligations referred to in this Article 9. These injunctive
remedies are cumulative and in addition to any other rights and remedies Company
may have at law or in equity.


ARTICLE 10
TERMINATION


Termination by Employee


10.1           Employee may terminate this Agreement for Good Reason at any time
upon 30 days’ written notice to Company, provided the Good Reason has not been
cured within such period of time.  Employee may terminate this Agreement at any
time for any reason upon 90 days’ prior notice to Company.
 
 
 

--------------------------------------------------------------------------------

 
 
- 8 -
 
  
Good Reason


10.2           In this Agreement, “Good Reason” means, without Employee’s prior
written consent, the occurrence of any of the following events, unless Company
shall have fully cured all grounds for such termination within thirty (30) days
after Employee gives notice thereof:



 
(i) 
any reduction in his then-current Salary;

 
(ii)
any material failure to timely grant, or timely honor, any equity or long-term
incentive award;

 
(iii)
failure to pay or provide required Salary, Equity Compensation or any bonus or
incentive compensation and benefits as required herein;

 
(iv)
the failure of Employer to obtain the assumption in writing of its obligation to
perform the Employment Agreement by any successor to all or substantially all of
the assets of Company or upon a merger, consolidation, sale or similar
transaction of Company;

 
(v)
the voluntary or involuntary dissolution of Company, the filing of a petition in
bankruptcy by Company or upon an assignment for the benefit of creditors of the
assets of Company; or



Termination by Company


10.3           Company may terminate its employment of Employee under this
Agreement for cause at any time by written notice to Employee. For purposes of
this Agreement, the term “cause” for termination by Company shall be (a) a
conviction of or plea of guilty or nolo contendere by Employee to a felony, or
any crime involving fraud or embezzlement; (b) the refusal by Employee to
perform his material duties and obligations hereunder; (c) Employee’s willful
and intentional misconduct in the performance of his material duties and
obligations; or (d) if Employee or any member of his family makes any personal
profit arising out of or in connection with a transaction to which Company is a
party or with which it is associated (other than the sale of Company capital
stock by Employee or his family member) without making disclosure to and
obtaining the prior written consent of Company. For purposes of this Agreement,
“family” shall mean Employee’s spouse and/or children.  The written notice given
hereunder by Company to Employee shall specify in reasonable detail the cause
for termination. In the case of a termination for the causes described in (a)
and (d) above, such termination shall be effective upon receipt of the written
notice. In the case of the causes described in (b) and (c) above, such
termination notice shall not be effective until thirty (30) days after
Employee’s receipt of such notice, during which time Employee shall have the
right to respond to Company’s notice and cure the breach or other event giving
rise to the termination.


Severance


10.4           Upon a termination of this Agreement without Good Reason by
Employee or with cause by Company, Company shall pay to Employee all accrued and
unpaid compensation as of the date of such termination. Upon a termination of
this Agreement with Good Reason by Employee or without cause by Company, all
restricted stock and options issued to Employee shall become fully vested and
the Company shall pay to Employee all accrued and unpaid compensation, pursuant
to Article 4, and expense reimbursement as of the date of such termination and
the “Severance Payment.” The Severance Payment shall be payable in a lump sum,
subject to Company’s statutory and customary withholdings.  If the termination
of Employee hereunder is by Employee with Good Reason, the Severance Payment
shall be paid by Employer within fifteen (15) business days of the expiration of
any applicable cure period. If the termination of Employee hereunder is by
Company without cause, the Severance Payment shall be paid by Employer within
fifteen (15) business days of termination. The “Severance Payment” shall equal
the greater of: (a) the total amount of the Salary payable to Employee under
Section 4.1 of this Agreement from the date of such termination until the end of
the Term of this Agreement (prorated for any partial month), or (b) the amount
of six (6) months’ Salary.
 
 
 

--------------------------------------------------------------------------------

 
 
- 9 -
 
 
Tax treatment pertaining to this section will be referenced under “Tax Clause
280g” for payments and related taxes and if on termination the payments are
subject to additional excise tax under Section 4999 of the Internal Revenue
Code, under a change in control, the payments will be increased so that the tax
effect is borne by the company.
 
Termination Upon Death


10.5           If Employee dies during the Term of this Agreement, this
Agreement shall terminate, except that all restricted stock and options issued
to Employee shall become fully vested and Employee’s legal representatives shall
be entitled to receive such restricted stock and options and any earned but
unpaid compensation.


Termination Upon Disability


10.6           If, during the Term of this Agreement, Employee suffers and
continues to suffer from a “Disability” (as defined below), then Company may
terminate this Agreement by delivering to Employee thirty (30) calendar days’
prior written notice of termination based on such Disability, setting forth with
specificity the nature of such Disability and the determination of Disability by
Company. For the purposes of this Agreement, “Disability” means Employee’s
inability, with reasonable accommodation, to substantially perform Employee’s
duties, services and obligations under this Agreement due to physical or mental
illness or other disability for a continuous, uninterrupted period of sixty (60)
calendar days or ninety (90) days during any twelve month period.  Upon any such
termination for Disability all restricted stock and options issued to Employee
shall become fully vested, and Employee shall be entitled to receive such
restricted stock and options and any earned but unpaid compensation or expense
reimbursement due hereunder through the date of termination.


ARTICLE 11
PERSONNEL POLICIES, CONDITIONS, AND BENEFITS


Except as otherwise provided herein, Employee’s employment shall be subject to
the personnel policies and benefit plans which apply generally to Company’s
employees as the same may be interpreted, adopted, revised or deleted from time
to time, during the Term of this Agreement, by Company in its sole discretion.
 
 
 

--------------------------------------------------------------------------------

 
 
- 10 -
 
 
ARTICLE 12
BENEFICIARIES OF AGREEMENT


This Agreement shall inure to the benefit of Company and any affiliates,
successors, assigns, parent corporations, subsidiaries, and/or purchasers of
Company as they now or shall exist while this Agreement is in effect.


ARTICLE 13
GENERAL PROVISIONS


No Waiver


13.1           No failure by either party to declare a default based on any
breach by the other party of any obligation under this Agreement, nor failure of
such party to act quickly with regard thereto, shall be considered to be a
waiver of any such obligation, or of any future breach.


Directors and Officers Insurance
 
The Company will secure and maintain a D&O insurance policy at the appropriate
coverage level as directed by the Board.
 
Modification


13.2           No waiver or modification of this Agreement or of any covenant,
condition, or limitation herein contained shall be valid unless in writing and
duly executed by the parties to be charged therewith.


Choice of Law/Jurisdiction


13.3           This Agreement shall be governed by and construed in accordance
with the laws of the State of Utah, without regard to any conflict-of-laws
principles. Company and Employee hereby consent to personal jurisdiction before
all courts in the State of Utah, and hereby acknowledge and agree that Utah is
and shall be the most proper forum to bring a complaint before a court of law.


Entire Agreement


13.4           This Agreement embodies the whole agreement between the parties
hereto regarding the subject matter hereof and there are no inducements,
promises, terms, conditions, or obligations made or entered into by Company or
Employee other than contained herein.
 
 
 

--------------------------------------------------------------------------------

 
 
- 11 -
 
 
Severability


13.5 All agreements and covenants contained herein are severable, and in the
event any of them, with the exception of those contained in Articles 1 and 4
hereof, shall be held to be invalid by any competent court, this Agreement shall
be interpreted as if such invalid agreements or covenants were not contained
herein.


Headings


13.6           The headings contained herein are for the convenience of
reference and are not to be used in interpreting this Agreement.


Independent Legal Advice


13.7           Company has obtained legal advice concerning this Agreement and
has requested that Employee obtain independent legal advice with respect to same
before executing this Agreement.  Employee, in executing this Agreement,
represents and warranties to Company that he has been so advised to obtain
independent legal advice, and that prior to the execution of this Agreement he
has so obtained independent legal advice, or has, in his discretion, knowingly
and willingly elected not to do so.


No Assignment


13.8 Employee may not assign, pledge or encumber his interest in this Agreement
nor assign any of his rights or duties under this Agreement without the prior
written consent of Company.


IN WITNESS WHEREOF the parties have executed this Agreement effective as of the
day and year first above written.
 

 
GLOBAL INVESTOR SERVICES, INC.
         
 
By:
/s/ Nicholas S. Maturo
    Name:
Nicholas S. Maturo
    Title:
Chairman, Chief Executive Officer
         

 
 
By:
/s/ Dr. Joseph J. Louro
 

  Dr. Joseph J. Louro     June 22, 2011          

 




 
 

--------------------------------------------------------------------------------

 
 